Citation Nr: 1622931	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  10-32 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension, claimed as secondary to service-connected schizophrenia, paranoid type.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel

INTRODUCTION

The Veteran served on active duty from December 1972 to August 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In April 2016, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge sitting.  A transcript of the proceeding is associated with the record on appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

Resolving all doubt in favor of the Veteran, his current hypertension is proximately due to his service-connected schizophrenia, paranoid type.


CONCLUSION OF LAW

The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for hypertension herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks service connection hypertension secondary to his service-connected schizophrenia, paranoid type, for which service connection has been in effect since January 1, 1989.  In his February 2010 notice of disagreement, he stated that his current hypertension is caused by medications prescribed for his schizophrenia, to include perphenazine.  He has not alleged that such disorder is otherwise related to his military service.

As an initial matter, the Board notes that the record reveals a current diagnosis of hypertension.  Furthermore, as indicated in the preceding paragraph, the Veteran is currently service-connected for schizophrenia, paranoid type.  Therefore, the remaining inquiry is whether his hypertension is caused or aggravated by his service-connected schizophrenia, to include the medications taken for such disability.

In this regard, there are conflicting medical opinions on the matter.  First, a January 2010 VA examination report reflects that hypertension had its onset several years earlier, and was controlled with medication.  In addition, medications prescribed for schizophrenia were noted to be hydroxyzine and hydrochloride.  Although the opinion expressed is that it is less than likely that hypertension is due to hydroxyzine or hydrochloride, in subsequent February 2010 and September 2010 opinions, the Veteran's treating VA psychiatrists reported that, in addition to hydroxyzine and benzotropine, perphenazine was prescribed for schizophrenia, and one of the known side effects of such medication was hypertension.  

Further, and although a March 2010 VA opinion notes that review of multiple sources showed that "only a single source indicates that hypertension is a possible side effect of perphenazine," in addition to the opinions from his treatment providers, the Veteran submitted internet articles from Drugs.com, RxList.com, and mental-health.emedtv.com, all of which note that side effects of perphenazine include hypertension.  

Additionally, and although the March 2010 opinion states that perphenazine is unlikely to cause hypertension, it was noted to be possible.  Moreover, the September 2010 opinion offered by the Veteran's psychiatrist specifically states that it is as likely as not that perphenazine is the cause of the Veteran's hypertension.  

Based on the foregoing, the Board finds that the evidence is in at least equipoise as to whether the Veteran's hypertension is related to the medications taken for his service-connected schizophrenia, and thus, the Board resolves all doubt in his favor and finds that his current hypertension is at least as likely as not proximately due to his service-connected schizophrenia.  For this reason, service connection for hypertension on a secondary basis is warranted. 


ORDER

Service connection for hypertension is granted.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


